Citation Nr: 0419413	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chronic bronchitis, 
to include as due to herbicide exposure in service.  

3.  Entitlement to service connection for non-specific 
dermatitis of the torso and upper extremities, to include as 
due to herbicide exposure in service.

4.  Entitlement to a disability rating greater than 10 
percent for post-operative right open angle glaucoma.  

5.  Entitlement to a compensable disability rating for 
dermatophytosis of the feet.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, 
the duty to assist includes obtaining relevant VA medical 
records.  38 U.S.C.A. § 5103A(c)(2).  In a February 2002 
statement, the veteran related that he received VA treatment 
for a skin disorder at facilities in Biloxi, Houston, New 
Orleans, and Montgomery, though he did not provide any dates 
of treatment for each facility.  During the June 2002 VA 
psychiatric examination, he stated that he started receiving 
VA psychiatric treatment at Biloxi in 1998.  

The claims folder contains VA medical records from Biloxi 
dated to 1991 and then beginning in January 2000.  The RO 
requested records from Houston but received no response.  
Records received from New Orleans were dated in August 2002 
only and pertained to a cardiology evaluation.  The response 
received from Montgomery was consisted only of a list of 
appointments the veteran had in Biloxi and the Outpatient 
Clinic in Mobile, the records of which had been obtained.  
Thus, it appears that relevant VA medical records remain 
outstanding.  The Board acknowledges that the claims folder 
contains some earlier records from Montgomery, Houston, and 
Biloxi.  A remand is in order to secure relevant VA medical 
records that have not yet been obtained.    

In addition, VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  The veteran is seeking service 
connection for PTSD.  The RO has not made any attempt to 
verify the veteran's alleged in-service stressors, finding 
that he had not provided sufficient evidence for 
verification.  Service personnel records show that the 
veteran served in Vietnam for about two months from August 
1972 to October 1972.  They also indicate under the heading 
of "Combat History-Expeditions" that he participated in 
operations with the 1st MAW, FAF, in support of the Republic 
of Vietnam.  The veteran's unit while in Vietnam is shown as 
Co I, 3rd Bn, 9th Mar, 3rd MarDiv (-) Rein, FMF.  His primary 
duty while in Vietnam is designated as "A- Gunner."  During 
the June 2002 VA psychiatric examination, the veteran related 
that he was stationed at Boa Hoi Air Base during his Vietnam 
service and several occasions on which they were attacked by 
enemy mortar and small arms fire.  Given the brief duration 
of the veteran's Vietnam service, the information in service 
personnel records suggesting combat participation, and the 
stressors related by the veteran, the Board finds sufficient 
information to submit to the appropriate authority for 
attempted verification.  The RO should attempt to do so on 
remand.  

VA's duty to assist also includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  The veteran was afforded a VA 
respiratory examination in April 2002.  The examiner 
indicated that pulmonary function tests (PFTs) were performed 
and that the report was provided with the examination report.  
However, no report of PFTs can be located in the claims 
folder.  Similarly, the examiner from the VA ophthalmology 
examination of June 2002 stated that translated visual fields 
would be provided, but none are found with the record.  On 
remand, the RO should attempt to secure this missing 
information from these VA examinations.  

In addition, the Board observes that the report of the April 
2002 VA dermatology examination does not include physical 
examination findings specific to the veteran's service-
connected dermatophytosis of the feet.  If an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  
An examination is required on remand in order to assess the 
severity of this disability.

On this point, the Board observes that the service-connected 
dermatophytosis is rated as a skin disability.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. pt. 4).  To the extent allowed 
by any stated effective date or provision for retroactive 
applicability in the amendment in question, the more 
favorable version is applied.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  In this case, the VA 
dermatology examination was conducted prior to the amendments 
and therefore does not take into consideration the amended 
rating criteria.  In addition, although the May 2003 
statement of the case suggests knowledge that the amendments 
occurred, the document does not include the details of the 
amended rating criteria or include consideration of those 
criteria when evaluating the veteran's disability.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  To the extent 
applicable, the amended rating criteria must be considered 
when readjudicating the claim on remand.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and ask him to identify 
approximate dates of treatment for each 
of the VA medical facilities (e.g., 
Houston, New Orleans, Montgomery, and 
Biloxi) where he alleges treatment for 
PTSD, chronic bronchitis, non-specific 
dermatitis, post-operative right open 
angle glaucoma, and dermatophytosis of 
the feet.  The RO should then obtain all 
VA medical records identified by the 
veteran that have not already been 
associated with the claims folder.  All 
efforts to obtain these records must 
comply with the pertinent law and 
regulations.  

2.  The RO should contact the Montgomery 
VA Medical Center and secure the report 
of PFTs from the April 2002 VA 
respiratory examination and translated 
visual fields from the June 2002 VA 
ophthalmology examination.  

3.  The RO should assemble the veteran's 
service personnel records and stressor 
information and forward that information 
to Headquarters USMC, USMC Historical 
Center, ATTN: Archives Section Building 
58, Washington Navy Yard Washington, DC 
20374-0580, or other appropriate agency.  
The RO should request any information, to 
include unit records, which would assist 
in verifying the veteran's alleged in-
service stressors.  

4.  The RO should arrange for the veteran 
to be scheduled for a VA dermatology 
examination to assess the current 
severity of his service-connected 
dermatophytosis of the feet.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.  
The examination report should include a 
complete discussion of subjective 
complaints and findings on physical 
examination.  The examiner should 
specifically comment on the percent of 
the whole body and of exposed areas, if 
any, affected by the disability, and the 
type (i.e., systemic, topical) and 
duration of any therapy required during 
the previous 12 months.  

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

6.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


